




EXHIBIT 10(B)

FORM OF RESTRICTED STOCK GRANTED TO CERTAIN EXECUTIVE OFFICERS

The Valspar Corporation
Restricted Stock Agreement
Under The 2001 Stock Incentive Plan

        This RESTRICTED STOCK AGREEMENT (“Agreement”) is made to be effective as
of the ____ day of __________, between The Valspar Corporation, a Delaware
corporation (the “Company”), and _______________, an employee of the Company or
subsidiary thereof (“Employee”).

        The Company desires to provide the Employee with an added incentive to
continue the Employee’s services to the Company, and through his or her
proprietary interest, to increase his or her participation in the success of the
Company and its subsidiaries.

        THEREFORE, IT IS, AGREED:

1.      Issuance of Restricted Stock.   Subject to the terms and conditions set
forth below in this Agreement, the Company grants and issues to the Employee, as
additional compensation for services, and the Employee accepts from the Company,
a total of ________ shares of the Company’s Common Stock, $.50 par value per
share (the “Shares”). During the period enumerated in Section 2 (the
“Restriction Period”), Employee shall not sell, transfer, pledge or otherwise
encumber any of the Shares, whether voluntarily, involuntarily or by operation
of law.

2.      Lapse of Restrictions.   The restrictions described in this Agreement
applicable to the Shares shall apply for the Restriction Period, which shall
commence on the grant date hereof, __________, and shall lapse as follows:

a.  

On ___________, if the Employee is employed by the Company on that date, with
respect to 100% of the Shares;


b.  

On the date of the Employee’s death while employed with the Company, with
respect to 100% of the Shares;




--------------------------------------------------------------------------------



c.  

On the date the Employee is determined to be disabled under the Company’s long
term disability plan for entitlement to benefits thereunder, with respect to
100% of the Shares;


d.  

On the date of a Change in Control of the Company (as defined in Section 3
below), if the Employee is employed by the Company on that date, with respect to
100% of the Shares.


Except as provided in subsection a. through d. above, all Shares for which the
Restriction Period has not lapsed shall be forfeited to the Company, without
payment therefore, if during the Restriction Period the employment of the
Employee shall terminate for any reason.

3.      Change in Control.   Change in Control means any of the following:

a.  

any individual, entity, or group becomes a “Beneficial Owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of at least twenty
percent (20%) but less than fifty percent (50%) of the voting stock of the
Company in a transaction that is not previously approved by the Board of
Directors of the Company;


b.  

any individual, entity, or group becomes a Beneficial Owner, directly or
indirectly, of at least fifty percent (50%) of the voting stock of the Company;


c.  

the persons who were directors of the Company immediately prior to any contested
election or series of contested elections, tender offer, exchange offer, merger,
consolidation, other business combination, or any combination of the foregoing
cease to constitute a majority of the members of the Board of Directors of the
Company immediately following such occurrence;


d.  

any merger, consolidation, reorganization or other business combination where
the individuals or entities who constituted the Company’s shareholders
immediately prior to the combination will not immediately after the combination
own at least fifty percent (50%) of the voting securities of the business
resulting from the combination;


e.  

the sale, lease, exchange, or other transfer of all or substantially all the
assets of the Company to any individual, entity, or group not affiliated with
the Company;


f.  

the liquidation or dissolution of the Company; or


g.  

the occurrence of any other event by which the Company no longer operates as an
independent public company.


4.      Deposit of Certificates.   The certificate or certificates representing
the Shares, together with stock powers or other instruments of transfer
appropriately endorsed in blank by the Employee, will be held on deposit with
the Company until the Restriction Period shall have lapsed with respect to such
Shares pursuant to Section 2 of this Agreement. If the Shares are maintained in
uncertificated form, the Company shall denote such Shares as being subject to
restrictions as set forth in this Agreement as part of the book entry of the
Shares on the Company’s stock records. After the Restriction Period described in
Section 2 lapses, the Company shall promptly cause the certificate or
certificates for the Shares and the stock powers relating thereto, to be
delivered to the Employee, or shall mark its records that the Employee is the
owner of Shares.

5      Employment of Employee.   Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ the
Employee, and this Agreement shall not affect in any way the right of the
Company or its subsidiaries to terminate the employment of the Employee at any
time for any reason.

6.      Changes in Capital Structure of the Company.   The number of Shares held
by the Employee for which the Restriction Period has not lapsed may be adjusted
equitably by the Company, as if the Restriction Period had lapsed with respect
to such Shares, in the event of (i) a subdivision or combination of the shares
of capital stock of the Company, (ii) a dividend payable in shares of capital
stock of the Company, (iii) a reclassification of any shares of capital stock of
the Company, or (iv) any other change in the capital structure of the Company.
Any additional Shares issued to the Employee as a result of any of the foregoing
events shall continue to be subject to the terms of this Agreement to the same
extent as the Shares giving rise to the right to receive such additional Shares.

7.      Withholding.   The Employee agrees to pay to the Company, when due, any
amount necessary to satisfy applicable federal, state and local withholding tax
requirements with respect to the Shares. The Employee may elect, subject to the
approval of the Company, to satisfy the withholding, in whole or in part, by
having the Company withhold Shares having the aggregate fair market value equal
to the amount of the withholding, provided that the amount withheld may not
exceed the minimum required federal, state and FICA withholding amount.



--------------------------------------------------------------------------------



8.      Rights of Stockholder.   Subject to the terms and provisions of this
Agreement, the Employee shall have all the rights of a stockholder of the
Company with respect to the Shares, including the right to vote the Shares and
to receive all dividends or other distributions paid or made with respect to the
Shares.

9.      Burden and Benefit.   The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the Employee and the Employee’s
executors or administrators, personal representatives and heirs.

10.      Governing Law.   This Agreement shall be construed and enforced in
accordance with the laws of the State of Minnesota, without regard to the
principles of rules of any jurisdiction with respect to conflict of laws.

11.      Incorporation of Plan.   Except to the extent specifically provided in
this Agreement, this grant shall be subject to and governed by the terms and
conditions of the Plan, which shall be incorporated as though fully set forth
herein.

12.      Entire Agreement; Modification.   This Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties and representations
between the parties of this Agreement with respect to the Shares, and there are
no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, between the parties with
respect to the Shares other than as set forth in this Agreement. This Agreement
is, and is intended by the parties to be, an integration of any and all prior
agreements or understandings, oral or written, with respect to the Shares. Any
change in, or modification of, this Agreement shall be valid only if in writing
and signed by the parties to this Agreement.

13.      Notices.   Any and all notices provided for in this Agreement shall be
addressed: (i) if to the Company, to the principal executive office of the
Company to the attention of the Secretary, and (ii) if to the Employee, to the
address of the Employee as reflected in the stock records of the Company.

14.      Invalid or Unenforceable Provisions.   The invalidity or
unenforceability of any particular provisions of this Agreement shall not affect
the other provisions, and this Agreement shall be construed in all respects as
if that invalid or unenforceable provision were omitted.

        IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement to be effective as of the day and year first above written.


Accepted and Confirmed: THE VALSPAR CORPORATION       By       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Its President and CEO  












--------------------------------------------------------------------------------